 Case 1:20-cv-00798-RGA Document 17 Filed 07/13/20 Page 1 of 2 PageID #: 829




                                                                                            Stamatios Stamoulis
VIA CM/ECF AND HAND                                                                     stamoulis@swdelaw.com

July 13, 2020

The Honorable Richard G. Andrews
U.S. District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

       Re: In re Boy Scouts of America and Delaware BSA, LLC, No. 20-cv-00798 (RGA)

Dear Judge Andrews,
      We write to respectfully request that the Court grant the parties joint request to slightly
modify the briefing schedule the in the above captioned matter. (D.I. 10).

        The parties submitted a proposed briefing schedule to Magistrate Judge Thynge as part of
their mediation submissions. The proposed stipulated briefing schedule was consented to by all
parties to the appeal so that (1) Appellants’ Opening Brief is due on August 31, (2) Appellees’
Answering Briefs are due on September 30, and (3) Appellants’ Reply Brief is due on October
14. These dates were chosen because of prior commitments of counsel in this matter and the
competing demands of other motions and appeals pending in the case.

        On June 30, 2020, Judge Thynge recommended that the bankruptcy appeal be withdrawn
from mediation but did not transmit the parties’ joint, consented-to proposal for briefing with her
recommendation to Your Honor. The Court then entered a schedule without having the schedule
that the parties had agreed upon and proposed to Judge Thynge.

        We respectfully ask the Court to enter an order granting the parties’ attached stipulated to
briefing schedule. The parties believe that this brief extension is necessary to accommodate both
the competing demands of other matters in the underlying bankruptcy and other scheduling
conflicts, as well as the amendment to the notice of appeal that reflect the parties’ agreement that
Sidley Austin LLP is an appellee to the above captioned appeal.

        We attach the parties’ stipulated briefing schedule and ask that the Court grant the proposal.
We are available at the convenience of the Court should your Honor have any questions regarding
the foregoing.
 Case 1:20-cv-00798-RGA Document 17 Filed 07/13/20 Page 2 of 2 PageID #: 830

The Honorable Richard G. Andrews
July 13, 2020
Page 2

Respectfully,




                                              Stamatios Stamoulis #4606
                                              Counsel for Appellants Century Indemnity
                                              Company, as successor to CCI Insurance
                                              Company, as successor to Insurance
                                              Company of North America and Indemnity
                                              Insurance Company of North America,
                                              Westchester Fire Insurance Company and
                                              Westchester Surplus Lines Insurance
                                              Company

cc:     All Registered Counsel (via CM/ECF)
